Citation Nr: 1220900	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  09-46 795	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES


1.  Entitlement to a rating in excess of 50 percent prior to May 12, 2011, and entitlement to a rating in excess of 70 percent thereafter for undifferentiated type schizophrenia.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The case was previously before the Board in March 2011.  At that time, the Board noted that the claim for an increased rating for schizophrenia included a TDIU claim pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  Both issues were remanded for additional development.


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from May 1970 to September 1971.

2.	On April 10, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the issues on appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


